UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6493


WILLIE PENNIX,

                 Petitioner - Appellant,

          v.

JUDGE JOHN A. HOWARD, JR.; WARDEN KATHLEEN GREEN,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:16-cv-00462-RDB)


Submitted:   October 18, 2016               Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Pennix, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie Pennix seeks to appeal the district court’s order

dismissing       without       prejudice      his      28   U.S.C.        § 2254     (2012)

petition for failure to exhaust his state remedies.                            The order

is not appealable unless a circuit justice or judge issues a

certificate      of    appealability.           See    28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner        satisfies     this    standard     by

demonstrating         that     reasonable       jurists     would       find    that     the

district       court’s     assessment    of     the     constitutional         claims    is

debatable      or     wrong.     Slack     v.    McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Pennix has not made the requisite showing.                    Accordingly, we deny

a   certificate       of     appealability      and    dismiss      the    appeal.        We

dispense       with    oral     argument      because       the    facts       and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3